Citation Nr: 1827485	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a chronic right foot sprain with degenerative joint disease at the first metatarsophalangeal joint (right foot disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1993 to August 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 Travel Board Hearing in Atlanta, Georgia.  A copy of the hearing transcript has been associated with the Veteran's electronic clams file.

In April 2016, the Board remanded the claims for VA examination.  The Board is not satisfied that there has been substantial compliance with the remand's directives with regard to these claims and will remand the claims for additional development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In January 2018, the Veteran underwent a VA examination to determine the severity of the service-connected right foot.  In section 2C, the VA examiner indicated the Veteran did not report that flare-ups impact the function of the right foot.  Then, in section 13B, the VA examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functioning of the right foot during flare-ups.  Next, the VA examiner indicated she was unable to describe the functional loss without resorting to mere speculation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is conflicting information in the January 2018 VA examination regarding flare-ups and a remand is necessary.

Furthermore, in Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017), the Court clarified that the "critical question in assessing an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  This requires obtaining information about the severity, frequency, duration, precipitating and alleviating factors and extent of functional impairment of flares from the Veterans themselves.  The Court further noted that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  

Accordingly, in light of the above, the AOJ should obtain new VA examinations including assessments of any functional loss during flare ups, or upon repetitive motion.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA records with the electronic claims file.

2.  After all available records have been associated with the claims file the Veteran should be scheduled for a VA examination to determine the current nature and severity of the service-connected right foot disability.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.

	The examiner should describe the nature and severity of all manifestations of the Veteran's right foot disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible. 

	With regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  If the examiner is unable to estimate functional loss in terms in terms of degrees after physical examination and eliciting the pertinent information about the flare-ups above, he or she must explain why and may not rely solely upon his or her inability to personally observe the Veteran's during a period of flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

6.  Thereafter, and after any further development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

